DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/06/2022 has been entered.
Claim Objections
Claims 1, 4-5, 7-8, 10-20 are objected to because of the following informalities:  
Claim 1 Line 2 states in part: “receptacle comprising” should be changed to state: --receptacle comprising:-- 
Claim 7 Line 4-5 states in part “receptacle comprising” should be changed to state: --receptacle comprising:-- 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 4-5, 7, 11, 13, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohtahara US 2005/0180871 in view of Wolf USPN 4375944 and further in view of JP-2006070779-A.
 
    PNG
    media_image1.png
    457
    624
    media_image1.png
    Greyscale
 Annotated Figure 5 of Ohtahara US 2005/0180871 (Attached Figure 1) 
    PNG
    media_image2.png
    604
    977
    media_image2.png
    Greyscale
Annotated Figure 5B of Ohtahara US 2005/0180871 (Attached Figure 2)
Regarding Claim 1: Ohtahara US 2005/0180871 discloses the limitations: 
A lubricant receptacle (900,901 - Fig 5) for vertical conveyance of lubricant (i.e. oil in reservoir 730 ¶0041) by a crankshaft (300,302,303, ¶0048) of a refrigerant compressor (1, ¶0001), the lubricant receptacle (900,901) comprising: 
a rotationally symmetrical sleeve-shaped receiving portion (see Annotated Figure 5 of Ohtahara US 2005/0180871 (Attached Figure 1) above) for receiving the lubricant (¶0050-¶0051, ¶0072-¶000073), wherein a longitudinal axis of the receiving portion (i.e. longitudinal axis of the cylindrical receiving portion) is arranged coaxially with a longitudinal axis of the crankshaft of the refrigerant compressor (as best seen in Figure 1, a center axis of the lubricant receptacle 900 is coaxial with an axis of element 303 of the crankshaft) when the lubricant receptacle is fastened to the crankshaft (see Fig. 1), 
a fastening portion (Attached Figure 1) adjoining the receiving portion (it does, see Attached Figure 1) in order to fasten the lubricant receptacle to the crankshaft (it does, see Figure 1), and 
an end region (Attached Figure 1) adjoining the receiving portion (Attached Figure 1) and closing off the receiving portion apart from an inlet opening (Attached Figure 1, the cylindrical receiving portion is reduced down to an elongated circle shape that defines the inlet opening as seen in Figure 5B), wherein the inlet opening enables the entry of the lubricant from a lubricant sump of the refrigerant compressor into the receiving portion of the lubricant receptacle (it does, ¶0050-¶0051, ¶0072-¶000073), said lubricant receptacle protruding into the lubricant sump (it does, see Figure 1, ¶0050-¶0051, ¶0072-¶000073), wherein the inlet opening is arranged in the end region (it is, Attached Figure 1, Figure 1), such that the inlet opening surrounds the longitudinal axis of the receiving portion (Attached Figure 1), and wherein the receiving portion has an internal diameter (i.e. internal diameter in receiving portion (Attached Figure 1) of “cylindrical shaped” pump member 901, ¶0073) that defines a clear cross-sectional area (the internal diameter defines a circular cross sectional area; πD2/4) that extends laterally relative to the longitudinal axis of the receiving portion (it does, the cross-sectional area is perpendicular to the longitudinal axis of the receiving portion) and the size of the inlet opening (Attached Figure 1), 
wherein the inlet opening has a non-circular peripheral shape as viewed in the direction of the longitudinal axis of the receiving portion (the inlet opening in the prior art of Ohtahara US 2005/0180871 has a non-circular peripheral shape as viewed in Figure 5B (i.e. the direction of the longitudinal axis of the receiving portion) within the same confines the instant application addresses this limitation), said inlet opening having the shape of an elongated hole (it does, the prior art of Ohtahara US 2005/0180871 addresses this limitation within the same confines as the instant application) with opposing semicircular ends (see Annotated Figure 5B of Ohtahara US 2005/0180871 (Attached Figure 2) above), and
wherein a central point equidistant between the opposing semicircular ends of the elongated hole (Attached Figure 1) is arranged at an intersection point of the longitudinal axis of the receiving portion with the end region of the lubricant receptacle (see Attached Figure 1). Ohtahara US 2005/0180871 is silent regarding the limitations: the size of the inlet opening is between 5 percent and 30 percent of the clear cross-sectional area of the receiving portion; and the central point is arranged offset (an intersection point of the longitudinal axis of the receiving portion with the end region of the lubricant receptacle).
However, Wolf USPN 4375944 does disclose the limitations: 
A lubricant receptacle 30, the lubricant receptacle comprising: 
a rotationally symmetrical sleeve-shaped receiving portion 32 for receiving the lubricant, a longitudinal axis of the receiving portion (central longitudinal axis of element 32 in the Figures), and 
an end region (36,34) adjoining the receiving portion 32 and closing off the receiving portion 32 apart from an inlet opening (apart from opening 38, Column 2 Line 54-63), wherein the inlet opening enables the entry of the lubricant from a lubricant sump 22 of the refrigerant compressor into the receiving portion of the lubricant receptacle (Column 4 Line 10-24, Figure 2, Figure 1), said lubricant receptacle 30 protruding into the lubricant sump (as shown in Figure 1, the end region protrudes into sump 22), wherein the inlet opening 38 is arranged in the end region (it is), wherein the receiving portion 32 has an internal diameter (i.e. inside diameter of element 32 = 0.497 inches, Column 3 Line 24-26) that defines a clear cross-sectional area (clear cross-sectional area of the receiving portion = ID2π/4, thus the clear cross-sectional area = 0.1940 in2) that extends laterally relative to the longitudinal axis of the receiving portion (it does, the cross sectional area of the inside diameter of element 32 extends perpendicular (i.e. laterally) to the longitudinal axis of element 32) and the size of the inlet opening (size of the inlet opening = cross-sectional area of element 38 = d2π/4; where the diameter of element 38 is 0.162 inches (Column 3 Line 28-32), thus the size of the inlet opening = 0.0206 in2) is between 5 percent and 30 percent of the clear cross-sectional area of the receiving portion (0.0206 in2/0.1940 in2= 0.106, i.e. 10.6%; thus the size of the inlet opening is within the claimed range of the clear cross-sectional area). Wolf USPN 4375944 is silent regarding the limitations: the central point is arranged offset (an intersection point of the longitudinal axis of the receiving portion with the end region of the lubricant receptacle). 
However JP-2006070779-A does disclose the limitations: a crankshaft 5 of a refrigerant compressor (1, Figure 1), a longitudinal axis of the crankshaft of the refrigerant compressor (50, Figure 2 & Figure 3), an inlet opening 17A, such that the inlet opening 17A surrounds the longitudinal axis of the crankshaft of the refrigerant compressor (as seen in Figure 3, opening 17A surrounds element 50), and wherein a central point of the inlet opening (i.e. center 30 of hole 17A) is arranged offset of the longitudinal axis of the crankshaft of the refrigerant compressor (center 30 of hole 17A is provided so as to be deviated by 1.6 mm from axial center 50 of crankshaft 5, Abstract). 
Hence it would have been obvious, to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the size of the inlet opening relative to the clear cross sectional area of the receiving portion in the lubricant receptacle of Ohtahara US 2005/0180871 so that the inlet opening is sized to be 10.6% the size of the clear cross sectional area of the lubricant receptacle as taught by Wolf USPN 4375944 in order to avoid cavitation effects at normal operating speeds (Column 3 Line 34-36); and to modify the position of the inlet opening (e.g. position where the central point (i.e. central point equidistant between the opposing semicircular ends) is arranged at an intersection point of the longitudinal axis of the receiving portion with the end region of the lubricant receptacle) of Ohtahara US 2005/0180871 by arranging the center 30 of the inlet opening 17A so as to be deviated by 1.6 mm from the axial center 50 of the crankshaft 5 as taught by JP-2006070779-A in order to increase a centrifugal force acting on the oil by the rotation of the crankshaft 5 (Abstract).
Furthermore, the federal circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 USPQ 232 (1984). See MPEP §2144.04. 
Regarding Claim 7: Ohtahara US 2005/0180871 discloses the limitations: 
A system comprising a crankshaft (300,302,303, ¶0048) of a refrigerant compressor (1, ¶0001) and a lubricant receptacle for vertical conveyance of lubricant by the crankshaft, wherein the lubricant receptacle (900,901) is arranged coaxially with the crankshaft (as best seen in Figure 1, a center axis of the lubricant receptacle 900 is coaxial with an axis of element 303 of the crankshaft) and is rotationally fixedly connected to the crankshaft (see Figure 1), the lubricant receptacle comprising: 
a rotationally symmetrical sleeve-shaped receiving portion (see Annotated Figure 5 of Ohtahara US 2005/0180871 (Attached Figure 1) above) for receiving the lubricant (¶0050-¶0051, ¶0072-¶000073), wherein a longitudinal axis of the receiving portion (i.e. longitudinal axis of the cylindrical receiving portion) is arranged coaxially with a longitudinal axis of the crankshaft of the refrigerant compressor (as best seen in Figure 1, a center axis of the lubricant receptacle 900 is coaxial with an axis of element 303 of the crankshaft) when the lubricant receptacle is fastened to the crankshaft (see Figure 1), 
a fastening portion (Attached Figure 1) adjoining the receiving portion (it does, see Attached Figure 1) in order to fasten the lubricant receptacle to the crankshaft (it does, see Figure 1), and 
an end region (Attached Figure 1) adjoining the receiving portion (Attached Figure 1) and closing off the receiving portion apart from an inlet opening (Attached Figure 1, the cylindrical receiving portion is reduced down to an elongated circle shape that defines the inlet opening as seen in Figure 5B), wherein the inlet opening enables the entry of the lubricant from a lubricant sump of the refrigerant compressor into the receiving portion of the lubricant receptacle (it does, ¶0050-¶0051, ¶0072-¶000073), said lubricant receptacle protruding into the lubricant sump (it does, see Figure 1, ¶0050-¶0051, ¶0072-¶000073), wherein the inlet opening is arranged in the end region (it is, Attached Figure 1, Figure 1), such that the inlet opening surrounds the longitudinal axis of the receiving portion (Attached Figure 1), and wherein the receiving portion has an internal diameter (i.e. internal diameter in receiving portion (Attached Figure 1) of “cylindrical shaped” pump member 901, ¶0073) that defines a clear cross-sectional area (the internal diameter defines a circular cross sectional area; πD2/4) that extends laterally relative to the longitudinal axis of the receiving portion (it does, the cross-sectional area is perpendicular to the longitudinal axis of the receiving portion) and the size of the inlet opening (Attached Figure 1), 
wherein the inlet opening has a non-circular peripheral shape as viewed in the direction of the longitudinal axis of the receiving portion (the inlet opening in the prior art of Ohtahara US 2005/0180871 has a non-circular peripheral shape as viewed in Figure 5B (i.e. the direction of the longitudinal axis of the receiving portion) within the same confines the instant application addresses this limitation), said inlet opening having the shape of an elongated hole (it does, the prior art of Ohtahara US 2005/0180871 addresses this limitation within the same confines as the instant application) with opposing semicircular ends (see Attached Figure 2 above), and
wherein a central point equidistant between the opposing semicircular ends of the elongated hole (Attached Figure 1) is arranged at an intersection point of the longitudinal axis of the receiving portion with the end region of the lubricant receptacle (see Attached Figure 1). Ohtahara US 2005/0180871 is silent regarding the limitations: the size of the inlet opening is between 5 percent and 30 percent of the clear cross-sectional area of the receiving portion; and the central point is arranged offset (an intersection point of the longitudinal axis of the receiving portion with the end region of the lubricant receptacle).
However, Wolf USPN 4375944 does disclose the limitations: 
A lubricant receptacle 30, the lubricant receptacle comprising: 
a rotationally symmetrical sleeve-shaped receiving portion 32 for receiving the lubricant, a longitudinal axis of the receiving portion (central longitudinal axis of element 32 in the Figures), and 
an end region (36,34) adjoining the receiving portion 32 and closing off the receiving portion 32 apart from an inlet opening (apart from opening 38, Column 2 Line 54-63), wherein the inlet opening enables the entry of the lubricant from a lubricant sump 22 of the refrigerant compressor into the receiving portion of the lubricant receptacle (Column 4 Line 10-24, Figure 2, Figure 1), said lubricant receptacle 30 protruding into the lubricant sump (as shown in Figure 1, the end region protrudes into sump 22), wherein the inlet opening 38 is arranged in the end region (it is), wherein the receiving portion 32 has an internal diameter (i.e. inside diameter of element 32 = 0.497 inches, Column 3 Line 24-26) that defines a clear cross-sectional area (clear cross-sectional area of the receiving portion = ID2π/4, thus the clear cross-sectional area = 0.1940 in2) that extends laterally relative to the longitudinal axis of the receiving portion (it does, the cross sectional area of the inside diameter of element 32 extends perpendicular (i.e. laterally) to the longitudinal axis of element 32) and the size of the inlet opening (size of the inlet opening = cross-sectional area of element 38 = d2π/4; where the diameter of element 38 is 0.162 inches (Column 3 Line 28-32), thus the size of the inlet opening = 0.0206 in2) is between 5 percent and 30 percent of the clear cross-sectional area of the receiving portion (0.0206 in2/0.1940 in2=0.106, i.e. 10.6%; thus the size of the inlet opening is within the claimed range of the clear cross-sectional area). Wolf USPN 4375944 is silent regarding the limitations: the central point is arranged offset (an intersection point of the longitudinal axis of the receiving portion with the end region of the lubricant receptacle).
However JP-2006070779-A does disclose the limitations: a crankshaft 5 of a refrigerant compressor (1, Figure 1), a longitudinal axis of the crankshaft of the refrigerant compressor (50, Figure 2 & Figure 3), an inlet opening 17A, such that the inlet opening 17A surrounds the longitudinal axis of the crankshaft of the refrigerant compressor (as seen in Figure 3, opening 17A surrounds element 50), and wherein a central point of the inlet opening (i.e. center 30 of hole 17A) is arranged offset of the longitudinal axis of the crankshaft of the refrigerant compressor (center 30 of hole 17A is provided so as to be deviated by 1.6 mm from axial center 50 of crankshaft 5, Abstract).
Hence it would have been obvious, to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the size of the inlet opening relative to the clear cross sectional area of the receiving portion in the lubricant receptacle of Ohtahara US 2005/0180871 so that the inlet opening is sized to be 10.6% the size of the clear cross sectional area of the lubricant receptacle as taught by Wolf USPN 4375944 in order to avoid cavitation effects at normal operating speeds (Column 3 Line 34-36); and to modify the position of the inlet opening (e.g. position where the central point (i.e. central point equidistant between the opposing semicircular ends) is arranged at an intersection point of the longitudinal axis of the receiving portion with the end region of the lubricant receptacle) of Ohtahara US 2005/0180871 with arranging the center 30 of the inlet opening 17A so as to be deviated by 1.6 mm from the axial center 50 of the crankshaft 5 as taught by JP-2006070779-A in order to increase a centrifugal force acting on the oil by the rotation of the crankshaft 5 (Abstract).
Furthermore, the federal circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 USPQ 232 (1984). See MPEP §2144.04. 
Regarding Claims 4 & 17: Ohtahara US 2005/0180871 does disclose the limitations: wherein the elongated hole has a long side (Attached Figure 2) connecting the opposing semicircular ends, and wherein the long side has a length (Attached Figure 2) that is longer than a radius of each semicircular end (as seen in Attached Figure 2 the length of the long side is longer than a radius of each of the semicircular ends). 
Regarding Claims 5 & 18: Ohtahara US 2005/0180871 as modified by Wolf USPN 4375944, and JP-2006070779-A discloses the claimed limitations except for: “wherein the length of the long side is less than twice the radius of each semicircular end”. It would have been an obvious matter of design choice to --change a size of the long side and/or a size of the semicircular ends, such that the length of the long side is less than twice the radius of each of the semicircular ends--, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding Claims 11 & 13: Ohtahara US 2005/0180871 as modified by Wolf USPN 4375944, and JP-2006070779-A does disclose the limitations: wherein the size of the inlet opening is between 10 percent and 25 percent of the clear cross- sectional area of the receiving portion (in the combination of Ohtahara as modified by Wolf the size of the inlet opening is 10.6% the clear cross-sectional area of the receiving portion).
Furthermore, the federal circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 USPQ 232 (1984). See MPEP §2144.04. 
Claims 1, 7, and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohtahara US 2005/0180871 in view of JP-2006070779-A and further in view of Krug Rocha US 2014/0318900.
Regarding Claim 1: Ohtahara US 2005/0180871 discloses the limitations: 
A lubricant receptacle (900,901 - Fig 5) for vertical conveyance of lubricant (i.e. oil in reservoir 730 ¶0041) by a crankshaft (300,302,303, ¶0048) of a refrigerant compressor (1, ¶0001), the lubricant receptacle (900,901) comprising: 
a rotationally symmetrical sleeve-shaped receiving portion (see Annotated Figure 5 of Ohtahara US 2005/0180871 (Attached Figure 1) above) for receiving the lubricant (¶0050-¶0051, ¶0072-¶000073), wherein a longitudinal axis of the receiving portion (i.e. longitudinal axis of the cylindrical receiving portion) is arranged coaxially with a longitudinal axis of the crankshaft of the refrigerant compressor (as best seen in Figure 1, a center axis of the lubricant receptacle 900 is coaxial with an axis of element 303 of the crankshaft) when the lubricant receptacle is fastened to the crankshaft (see Fig. 1), 
a fastening portion (Attached Figure 1) adjoining the receiving portion (it does, see Attached Figure 1) in order to fasten the lubricant receptacle to the crankshaft (it does, see Figure 1), and 
an end region (Attached Figure 1) adjoining the receiving portion (Attached Figure 1) and closing off the receiving portion apart from an inlet opening (Attached Figure 1, the cylindrical receiving portion is reduced down to an elongated circle shape that defines the inlet opening as seen in Figure 5B), wherein the inlet opening enables the entry of the lubricant from a lubricant sump of the refrigerant compressor into the receiving portion of the lubricant receptacle (it does, ¶0050-¶0051, ¶0072-¶000073), said lubricant receptacle protruding into the lubricant sump (it does, see Figure 1, ¶0050-¶0051, ¶0072-¶000073), wherein the inlet opening is arranged in the end region (it is, Attached Figure 1, Figure 1), such that the inlet opening surrounds the longitudinal axis of the receiving portion (Attached Figure 1), and wherein the receiving portion has an internal diameter (i.e. internal diameter in receiving portion (Attached Figure 1) of “cylindrical shaped” pump member 901, ¶0073) that defines a clear cross-sectional area (the internal diameter defines a circular cross sectional area; πD2/4) that extends laterally relative to the longitudinal axis of the receiving portion (it does, the cross-sectional area is perpendicular to the longitudinal axis of the receiving portion) and the size of the inlet opening (Attached Figure 1), 
wherein the inlet opening has a non-circular peripheral shape as viewed in the direction of the longitudinal axis of the receiving portion (the inlet opening in the prior art of Ohtahara US 2005/0180871 has a non-circular peripheral shape as viewed in Figure 5B (i.e. the direction of the longitudinal axis of the receiving portion) within the same confines the instant application addresses this limitation), said inlet opening having the shape of an elongated hole (it does, the prior art of Ohtahara US 2005/0180871 addresses this limitation within the same confines as the instant application) with opposing semicircular ends (see Annotated Figure 5B of Ohtahara US 2005/0180871 (Attached Figure 2) above), and
wherein a central point equidistant between the opposing semicircular ends of the elongated hole (Attached Figure 1) is arranged at an intersection point of the longitudinal axis of the receiving portion with the end region of the lubricant receptacle (see Attached Figure 1). Ohtahara US 2005/0180871 is silent regarding the limitations: the size of the inlet opening is between 5 percent and 30 percent of the clear cross-sectional area of the receiving portion; and the central point is arranged offset (an intersection point of the longitudinal axis of the receiving portion with the end region of the lubricant receptacle).
However JP-2006070779-A does disclose the limitations: a crankshaft 5 of a refrigerant compressor (1, Figure 1), a longitudinal axis of the crankshaft of the refrigerant compressor (50, Figure 2 & Figure 3), an inlet opening 17A, such that the inlet opening 17A surrounds the longitudinal axis of the crankshaft of the refrigerant compressor (as seen in Figure 3, opening 17A surrounds element 50), and wherein a central point of the inlet opening (i.e. center 30 of hole 17A) is arranged offset of the longitudinal axis of the crankshaft of the refrigerant compressor (center 30 of hole 17A is provided so as to be deviated by 1.6 mm from axial center 50 of crankshaft 5, Abstract).
Hence it would have been obvious, to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the position of the inlet opening (e.g. position where the central point (i.e. central point equidistant between the opposing semicircular ends) is arranged at an intersection point of the longitudinal axis of the receiving portion with the end region of the lubricant receptacle) of Ohtahara US 2005/0180871 by arranging the center 30 of the inlet opening 17A so as to be deviated by 1.6 mm from the axial center 50 of the crankshaft 5 as taught by JP-2006070779-A in order to increase a centrifugal force acting on the oil by the rotation of the crankshaft 5 (Abstract).
Further Regarding Claim 1, Ohtahara US 2005/0180871 as modified by JP-2006070779-A discloses the claimed invention except for “the size of the inlet opening is between 5 percent and 30 percent of the clear cross-sectional area of the receiving portion”. 
Krug Rocha US 2014/0318900 does, however disclose that the pumping efficiency of an oil pump 9 with a lower end having a suction hole 9a immersed in lubricating oil 2, is defined by the relationship of the diameter of the suction hole 9a (i.e. size of the inlet opening area) to the diameter of the revolving vertical shaft 5 (i.e. the clear cross-sectional area of the receiving portion), and that the closer these values are to each other, the lower the lubrication efficiency of the oil pump is (¶0024-¶0024). Therefore, the size of the inlet opening relative to the clear cross-sectional area is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the pumping efficiency is determined by how far apart the two areas (i.e. the inlet opening area and the clear cross-sectional area) are to each other. 
Therefore, since the general conditions of the claim were disclosed in the prior art of Ohtahara US 2005/0180871, JP-2006070779-A, and Krug Rocha US 2014/0318900, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one having ordinary skill in the art at the time the invention was made to --set the size of the inlet opening to be between 5 percent and 30 percent of the clear cross-sectional area of the receiving portion--, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding Claim 7: Ohtahara US 2005/0180871 discloses the limitations: 
A system comprising a crankshaft (300,302,303, ¶0048) of a refrigerant compressor (1, ¶0001) and a lubricant receptacle for vertical conveyance of lubricant by the crankshaft, wherein the lubricant receptacle (900,901) is arranged coaxially with the crankshaft (as best seen in Figure 1, a center axis of the lubricant receptacle 900 is coaxial with an axis of element 303 of the crankshaft) and is rotationally fixedly connected to the crankshaft (see Figure 1), the lubricant receptacle comprising: 
a rotationally symmetrical sleeve-shaped receiving portion (see Annotated Figure 5 of Ohtahara US 2005/0180871 (Attached Figure 1) above) for receiving the lubricant (¶0050-¶0051, ¶0072-¶000073), wherein a longitudinal axis of the receiving portion (i.e. longitudinal axis of the cylindrical receiving portion) is arranged coaxially with a longitudinal axis of the crankshaft of the refrigerant compressor (as best seen in Figure 1, a center axis of the lubricant receptacle 900 is coaxial with an axis of element 303 of the crankshaft) when the lubricant receptacle is fastened to the crankshaft (see Figure 1), 
a fastening portion (Attached Figure 1) adjoining the receiving portion (it does, see Attached Figure 1) in order to fasten the lubricant receptacle to the crankshaft (it does, see Figure 1), and 
an end region (Attached Figure 1) adjoining the receiving portion (Attached Figure 1) and closing off the receiving portion apart from an inlet opening (Attached Figure 1, the cylindrical receiving portion is reduced down to an elongated circle shape that defines the inlet opening as seen in Figure 5B), wherein the inlet opening enables the entry of the lubricant from a lubricant sump of the refrigerant compressor into the receiving portion of the lubricant receptacle (it does, ¶0050-¶0051, ¶0072-¶000073), said lubricant receptacle protruding into the lubricant sump (it does, see Figure 1, ¶0050-¶0051, ¶0072-¶000073), wherein the inlet opening is arranged in the end region (it is, Attached Figure 1, Figure 1), such that the inlet opening surrounds the longitudinal axis of the receiving portion (Attached Figure 1), and wherein the receiving portion has an internal diameter (i.e. internal diameter in receiving portion (Attached Figure 1) of “cylindrical shaped” pump member 901, ¶0073) that defines a clear cross-sectional area (the internal diameter defines a circular cross sectional area; πD2/4) that extends laterally relative to the longitudinal axis of the receiving portion (it does, the cross-sectional area is perpendicular to the longitudinal axis of the receiving portion) and the size of the inlet opening (Attached Figure 1), 
wherein the inlet opening has a non-circular peripheral shape as viewed in the direction of the longitudinal axis of the receiving portion (the inlet opening in the prior art of Ohtahara US 2005/0180871 has a non-circular peripheral shape as viewed in Figure 5B (i.e. the direction of the longitudinal axis of the receiving portion) within the same confines the instant application addresses this limitation), said inlet opening having the shape of an elongated hole (it does, the prior art of Ohtahara US 2005/0180871 addresses this limitation within the same confines as the instant application) with opposing semicircular ends (see Attached Figure 2 above), and
wherein a central point equidistant between the opposing semicircular ends of the elongated hole (Attached Figure 1) is arranged at an intersection point of the longitudinal axis of the receiving portion with the end region of the lubricant receptacle (see Attached Figure 1). Ohtahara US 2005/0180871 is silent regarding the limitations: the size of the inlet opening is between 5 percent and 30 percent of the clear cross-sectional area of the receiving portion; and the central point is arranged offset (an intersection point of the longitudinal axis of the receiving portion with the end region of the lubricant receptacle).
However JP-2006070779-A does disclose the limitations: a crankshaft 5 of a refrigerant compressor (1, Figure 1), a longitudinal axis of the crankshaft of the refrigerant compressor (50, Figure 2 & Figure 3), an inlet opening 17A, such that the inlet opening 17A surrounds the longitudinal axis of the crankshaft of the refrigerant compressor (as seen in Figure 3, opening 17A surrounds element 50), and wherein a central point of the inlet opening (i.e. center 30 of hole 17A) is arranged offset of the longitudinal axis of the crankshaft of the refrigerant compressor (center 30 of hole 17A is provided so as to be deviated by 1.6 mm from axial center 50 of crankshaft 5, Abstract).
Hence it would have been obvious, to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the position of the inlet opening (e.g. position where the central point (i.e. central point equidistant between the opposing semicircular ends) is arranged at an intersection point of the longitudinal axis of the receiving portion with the end region of the lubricant receptacle) of Ohtahara US 2005/0180871 by arranging the center 30 of the inlet opening 17A so as to be deviated by 1.6 mm from the axial center 50 of the crankshaft 5 as taught by JP-2006070779-A in order to increase a centrifugal force acting on the oil by the rotation of the crankshaft 5 (Abstract).
Further Regarding Claim 7, Ohtahara US 2005/0180871 as modified by JP-2006070779-A discloses the claimed invention except for “the size of the inlet opening is between 5 percent and 30 percent of the clear cross-sectional area of the receiving portion”. 
Krug Rocha US 2014/0318900 does, however disclose that the pumping efficiency of an oil pump 9 with a lower end having a suction hole 9a immersed in lubricating oil 2, is defined by the relationship of the diameter of the suction hole 9a (i.e. size of the inlet opening area) to the diameter of the revolving vertical shaft 5 (i.e. the clear cross-sectional area of the receiving portion), and that the closer these values are to each other, the lower the lubrication efficiency of the oil pump is (¶0024-¶0024). Therefore, the size of the inlet opening relative to the clear cross-sectional area is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the pumping efficiency is determined by how far apart the two areas (i.e. the inlet opening area and the clear cross-sectional area) are to each other. 
Therefore, since the general conditions of the claim were disclosed in the prior art of Ohtahara US 2005/0180871, JP-2006070779-A, and Krug Rocha US 2014/0318900, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one having ordinary skill in the art at the time the invention was made to --set the size of the inlet opening to be between 5 percent and 30 percent of the clear cross-sectional area of the receiving portion--, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding Claims 11 & 13: Ohtahara US 2005/0180871 as modified by JP-2006070779-A discloses the claimed invention except for “the size of the inlet opening is between 10 percent and 25 percent of the clear cross- sectional area of the receiving portion”. 
Krug Rocha US 2014/0318900 does, however disclose that the pumping efficiency of an oil pump 9 with a lower end having a suction hole 9a immersed in lubricating oil 2, is defined by the relationship of the diameter of the suction hole 9a (i.e. size of the inlet opening area) to the diameter of the revolving vertical shaft 5 (i.e. the clear cross-sectional area of the receiving portion), and that the closer these values are to each other, the lower the lubrication efficiency of the oil pump is (¶0024-¶0024). Therefore, the size of the inlet opening relative to the clear cross-sectional area is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the pumping efficiency is determined by how far apart the two areas (i.e. the inlet opening area and the clear cross-sectional area) are to each other. 
Therefore, since the general conditions of the claim were disclosed in the prior art of Ohtahara US 2005/0180871, JP-2006070779-A, and Krug Rocha US 2014/0318900, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one having ordinary skill in the art at the time the invention was made to --set the size of the inlet opening to be between 10 percent and 25 percent of the clear cross-sectional area of the receiving portion--, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding Claims 12 & 14: Ohtahara US 2005/0180871 as modified by JP-2006070779-A discloses the claimed invention except for “the size of the inlet opening is between 15 percent and 20 percent of the clear cross- sectional area of the receiving portion”. 
Krug Rocha US 2014/0318900 does, however disclose that the pumping efficiency of an oil pump 9 with a lower end having a suction hole 9a immersed in lubricating oil 2, is defined by the relationship of the diameter of the suction hole 9a (i.e. size of the inlet opening area) to the diameter of the revolving vertical shaft 5 (i.e. the clear cross-sectional area of the receiving portion), and that the closer these values are to each other, the lower the lubrication efficiency of the oil pump is (¶0024-¶0024). Therefore, the size of the inlet opening relative to the clear cross-sectional area is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the pumping efficiency is determined by how far apart the two areas (i.e. the inlet opening area and the clear cross-sectional area) are to each other. 
Therefore, since the general conditions of the claim were disclosed in the prior art of Ohtahara US 2005/0180871, JP-2006070779-A, and Krug Rocha US 2014/0318900, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one having ordinary skill in the art at the time the invention was made to --set the size of the inlet opening to be between 15 percent and 20 percent of the clear cross-sectional area of the receiving portion--, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Claims 8, 10, 15 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leffers USPN 3587781 in view of Ohtahara US 2005/0180871, Wolf USPN 4375944, and JP-2006070779-A.
Regarding Claim 8: Leffers USPN 3587781 discloses the limitations: 
a hermetically sealable compressor housing 1,
an electrical drive unit (motor 19,20) arranged in a housing interior of the compressor housing (as shown in Figure 1) and comprising a rotor 20 and a stator (stator = 19, Column 2 Line 25-28),
a crankshaft (6,7) rotationally fixedly connected to the rotor (see Column 2 Line 10-30, in particular Line 14-17, and Line 26-28), and
a piston-cylinder unit (piston cylinder unit = piston (e.g. compressor piston described at Column 2 Line 14-17), bearing 8 which provides the interface between connecting rod 9 of the compressor piston and element 7 of the crankshaft, and cylinder (e.g. cylinder described at Column 1 Line 1-20, in particular Line 14-20)) which is arranged in the housing interior (the piston cylinder unit is arranged in the housing interior (i.e. inside case 1) as is known in the art of refrigerant compressors) and comprises a piston (compressor piston described at Column 2 Line 14-17) movably mounted in a cylinder of the piston-cylinder unit (cylinder described at Column 1 Line 1-20, in particular Line 14-20), which piston can be driven by the crankshaft (see Column 2 Line 14-17) to compress refrigerant (the piston (not illustrated) compresses refrigerant in the refrigerant compressor in Figure 1, as is known in the art of refrigerant compressors, Column 1 Line 2-6, Column 1 Line 14-26),  
wherein the refrigerant compressor (Figure 1) has a lubricant receptacle 3 in order to convey lubricant (i.e. oil) from a lubricant sump (oil sump 2) formed in a bottom region of the compressor housing (it is, see Figures) via the crankshaft 7 to the piston-cylinder unit (i.e. to a vertical region above the sump where the piston-cylinder unit is located, the oil is moved upward via element 5 and bores 24,25,26,27 (Column 2 Line 31-56) in Leffers so that it can reach a vertical region above the sump where the piston cylinder unit is located; this is understood to address the limitation within the same confines as the instant application, since there is no identifiable path where the lubricant is placed inside the piston cylinder unit via the crank shaft given what is shown in Fig. 3 of the instant application, thus it is understood that the lubricant is conveyed “to the piston-cylinder unit” in a very broad sense in the instant application, and the prior art of Leffers conveys lubricant “to the piston-cylinder unit” in the same broad sense as the instant application), wherein the lubricant receptacle 3 is rotationally fixedly connected to the crankshaft (as seen in Figure 1). Leffers USPN 3587781 is silent regarding the limitations: directed to the structure of the lubricant receptacle.
However, Ohtahara US 2005/0180871 discloses the limitations: 
A lubricant receptacle (900,901 - Fig 5) for vertical conveyance of lubricant (i.e. oil in reservoir 730 ¶0041) by a crankshaft (300,302,303, ¶0048) of a refrigerant compressor (1, ¶0001), the lubricant receptacle (900,901) comprising: 
a rotationally symmetrical sleeve-shaped receiving portion (see Annotated Figure 5 of Ohtahara US 2005/0180871 (Attached Figure 1) above) for receiving the lubricant (¶0050-¶0051, ¶0072-¶000073), wherein a longitudinal axis of the receiving portion (i.e. longitudinal axis of the cylindrical receiving portion) is arranged coaxially with a longitudinal axis of the crankshaft of the refrigerant compressor (as best seen in Figure 1, a center axis of the lubricant receptacle 900 is coaxial with an axis of element 303 of the crankshaft) when the lubricant receptacle is fastened to the crankshaft (see Fig. 1), 
a fastening portion (Attached Figure 1) adjoining the receiving portion (it does, see Attached Figure 1) in order to fasten the lubricant receptacle to the crankshaft (it does, see Figure 1), and 
an end region (Attached Figure 1) adjoining the receiving portion (Attached Figure 1) and closing off the receiving portion apart from an inlet opening (Attached Figure 1, the cylindrical receiving portion is reduced down to an elongated circle shape that defines the inlet opening as seen in Figure 5B), wherein the inlet opening enables the entry of the lubricant from a lubricant sump of the refrigerant compressor into the receiving portion of the lubricant receptacle (it does, ¶0050-¶0051, ¶0072-¶000073), said lubricant receptacle protruding into the lubricant sump (it does, see Figure 1, ¶0050-¶0051, ¶0072-¶000073), wherein the inlet opening is arranged in the end region (it is, Attached Figure 1, Figure 1), such that the inlet opening surrounds the longitudinal axis of the receiving portion (Attached Figure 1), and wherein the receiving portion has an internal diameter (i.e. internal diameter in receiving portion (Attached Figure 1) of “cylindrical shaped” pump member 901, ¶0073) that defines a clear cross-sectional area (the internal diameter defines a circular cross sectional area; πD2/4) that extends laterally relative to the longitudinal axis of the receiving portion (it does, the cross-sectional area is perpendicular to the longitudinal axis of the receiving portion) and the size of the inlet opening (Attached Figure 1), 
wherein the inlet opening has a non-circular peripheral shape as viewed in the direction of the longitudinal axis of the receiving portion (the inlet opening in the prior art of Ohtahara US 2005/0180871 has a non-circular peripheral shape as viewed in Figure 5B (i.e. the direction of the longitudinal axis of the receiving portion) within the same confines the instant application addresses this limitation), said inlet opening having the shape of an elongated hole (it does, the prior art of Ohtahara US 2005/0180871 addresses this limitation within the same confines as the instant application) with opposing semicircular ends (see Annotated Figure 5B of Ohtahara US 2005/0180871 (Attached Figure 2) above), and
wherein a central point equidistant between the opposing semicircular ends of the elongated hole (Attached Figure 1) is arranged at an intersection point of the longitudinal axis of the receiving portion with the end region of the lubricant receptacle (see Attached Figure 1). Ohtahara US 2005/0180871 is silent regarding the limitations: the size of the inlet opening is between 5 percent and 30 percent of the clear cross-sectional area of the receiving portion; and the central point is arranged offset (an intersection point of the longitudinal axis of the receiving portion with the end region of the lubricant receptacle).
However, Wolf USPN 4375944 does disclose the limitations: 
A lubricant receptacle 30, the lubricant receptacle comprising: 
a rotationally symmetrical sleeve-shaped receiving portion 32 for receiving the lubricant, a longitudinal axis of the receiving portion (central longitudinal axis of element 32 in the Figures), and 
an end region (36,34) adjoining the receiving portion 32 and closing off the receiving portion 32 apart from an inlet opening (apart from opening 38, Column 2 Line 54-63), wherein the inlet opening enables the entry of the lubricant from a lubricant sump 22 of the refrigerant compressor into the receiving portion of the lubricant receptacle (Column 4 Line 10-24, Figure 2, Figure 1), said lubricant receptacle 30 protruding into the lubricant sump (as shown in Figure 1, the end region protrudes into sump 22), wherein the inlet opening 38 is arranged in the end region (it is), wherein the receiving portion 32 has an internal diameter (i.e. inside diameter of element 32 = 0.497 inches, Column 3 Line 24-26) that defines a clear cross-sectional area (clear cross-sectional area of the receiving portion = ID2π/4, thus the clear cross-sectional area = 0.1940 in2) that extends laterally relative to the longitudinal axis of the receiving portion (it does, the cross sectional area of the inside diameter of element 32 extends perpendicular (i.e. laterally) to the longitudinal axis of element 32) and the size of the inlet opening (size of the inlet opening = cross-sectional area of element 38 = d2π/4; where the diameter of element 38 is 0.162 inches (Column 3 Line 28-32), thus the size of the inlet opening = 0.0206 in2) is between 5 percent and 30 percent of the clear cross-sectional area of the receiving portion (0.0206 in2/0.1940 in2= 0.106, i.e. 10.6%; thus the size of the inlet opening is within the claimed range of the clear cross-sectional area). Wolf USPN 4375944 is silent regarding the limitations: the central point is arranged offset (an intersection point of the longitudinal axis of the receiving portion with the end region of the lubricant receptacle).
However, JP-2006070779-A does disclose the limitations: a crankshaft 5 of a refrigerant compressor (1, Figure 1), a longitudinal axis of the crankshaft of the refrigerant compressor (50, Figure 2 & Figure 3), an inlet opening 17A, such that the inlet opening 17A surrounds the longitudinal axis of the crankshaft of the refrigerant compressor (as seen in Figure 3, opening 17A surrounds element 50), and wherein a central point of the inlet opening (i.e. center 30 of hole 17A) is arranged offset of the longitudinal axis of the crankshaft of the refrigerant compressor (center 30 of hole 17A is provided so as to be deviated by 1.6 mm from axial center 50 of crankshaft 5, Abstract).
Hence it would have been obvious, to one of ordinary skill in the art to modify the lubricant receptacle 3 of Leffers USPN 3587781 with the lubricant receptacle 901 of Ohtahara US 2005/0180871 in order to achieve stable oil supply with an inexpensive pump member (¶0072-¶0073); and to modify the size of the inlet opening relative to the clear cross sectional area of the receiving portion in the lubricant receptacle of Ohtahara US 2005/0180871 so that the inlet opening is sized to be 10.6% the size of the clear cross sectional area of the lubricant receptacle as taught by Wolf USPN 4375944 in order to avoid cavitation effects at normal operating speeds (Column 3 Line 34-36); and to modify the position of the inlet opening (e.g. position where the central point (i.e. central point equidistant between the opposing semicircular ends) is arranged at an intersection point of the longitudinal axis of the receiving portion with the end region of the lubricant receptacle) of Ohtahara US 2005/0180871 by arranging the center 30 of the inlet opening 17A so as to be deviated by 1.6 mm from the axial center 50 of the crankshaft 5 as taught by JP-2006070779-A in order to increase a centrifugal force acting on the oil by the rotation of the crankshaft 5 (Abstract).
Furthermore, the federal circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 USPQ 232 (1984). See MPEP §2144.04. 
Regarding Claim 10: Leffers USPN 3587781 as modified by Ohtahara US 2005/0180871 does disclose the limitations: wherein the lubricant receptacle (Leffers | Ohtahara - 900,901 - Fig 5) is fastened by the fastening portion (Ohtahara - Attached Figure 1) to an end portion of the crankshaft (Ohtahara - bottom end of element 300 best shown in Figure 2A) remote from the piston-cylinder unit and/or the rotor (Leffers remote from the piston-cylinder unit and/or rotor of the motor - Figure 1 | Ohtahara - remote from the compression unit 2 and/or rotor 602 - Figure 1).
Regarding Claim 15: Leffers USPN 3587781 as modified by Ohtahara US 2005/0180871 and Wolf USPN 4375944 does disclose the limitations: wherein the size of the inlet opening is between 10 percent and 25 percent of the clear cross- sectional area of the receiving portion (in the combination of Leffers as modified by Ohtahara and Wolf the size of the inlet opening is 10.6% the clear cross-sectional area of the receiving portion).
Furthermore, the federal circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 USPQ 232 (1984). See MPEP §2144.04. 
Regarding Claim 19: Ohtahara US 2005/0180871 does disclose the limitations: wherein the elongated hole has a side (Attached Figure 2) connecting the opposing semicircular ends, and wherein the side has a length (Attached Figure 2) that is longer than a radius of each semicircular end (as seen in Attached Figure 2 the length of the side is longer than a radius of each of the semicircular ends). 
Regarding Claim 20 Leffers USPN 3587781 as modified by Ohtahara US 2005/0180871, Wolf USPN 4375944, and JP-2006070779-A, (or in the alternate Leffers USPN 3587781 as modified by Ohtahara US 2005/0180871) discloses the claimed limitations except for: “wherein the length of the side is less than twice the radius of each semicircular end”. It would have been an obvious matter of design choice to --change a size of the side and/or a size of the semicircular shapes, such that the length of the side is less than twice the radius of the semicircular shape--, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Claims 8 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leffers USPN 3587781 in view of Ohtahara US 2005/0180871, JP-2006070779-A and Krug Rocha US 2014/0318900.
Regarding Claim 8: Leffers USPN 3587781 discloses the limitations: 
a hermetically sealable compressor housing 1,
an electrical drive unit (motor 19,20) arranged in a housing interior of the compressor housing (as shown in Figure 1) and comprising a rotor 20 and a stator (stator = 19, Column 2 Line 25-28),
a crankshaft (6,7) rotationally fixedly connected to the rotor (see Column 2 Line 10-30, in particular Line 14-17, and Line 26-28), and
a piston-cylinder unit (piston cylinder unit = piston (e.g. compressor piston described at Column 2 Line 14-17), bearing 8 which provides the interface between connecting rod 9 of the compressor piston and element 7 of the crankshaft, and cylinder (e.g. cylinder described at Column 1 Line 1-20, in particular Line 14-20)) which is arranged in the housing interior (the piston cylinder unit is arranged in the housing interior (i.e. inside case 1) as is known in the art of refrigerant compressors) and comprises a piston (compressor piston described at Column 2 Line 14-17) movably mounted in a cylinder of the piston-cylinder unit (cylinder described at Column 1 Line 1-20, in particular Line 14-20), which piston can be driven by the crankshaft (see Column 2 Line 14-17) to compress refrigerant (the piston (not illustrated) compresses refrigerant in the refrigerant compressor in Figure 1, as is known in the art of refrigerant compressors, Column 1 Line 2-6, Column 1 Line 14-26),  
wherein the refrigerant compressor (Figure 1) has a lubricant receptacle 3 in order to convey lubricant (i.e. oil) from a lubricant sump (oil sump 2) formed in a bottom region of the compressor housing (it is, see Figures) via the crankshaft 7 to the piston-cylinder unit (i.e. to a vertical region above the sump where the piston-cylinder unit is located, the oil is moved upward via element 5 and bores 24,25,26,27 (Column 2 Line 31-56) in Leffers so that it can reach a vertical region above the sump where the piston cylinder unit is located; this is understood to address the limitation within the same confines as the instant application, since there is no identifiable path where the lubricant is placed inside the piston cylinder unit via the crank shaft given what is shown in Fig. 3 of the instant application, thus it is understood that the lubricant is conveyed “to the piston-cylinder unit” in a very broad sense in the instant application, and the prior art of Leffers conveys lubricant “to the piston-cylinder unit” in the same broad sense as the instant application), wherein the lubricant receptacle 3 is rotationally fixedly connected to the crankshaft (as seen in Figure 1). Leffers USPN 3587781 is silent regarding the limitations: directed to the structure of the lubricant receptacle.
However Ohtahara US 2005/0180871 discloses the limitations: 
A lubricant receptacle (900,901 - Fig 5) for vertical conveyance of lubricant (i.e. oil in reservoir 730 ¶0041) by a crankshaft (300,302,303, ¶0048) of a refrigerant compressor (1, ¶0001), the lubricant receptacle (900,901) comprising: 
a rotationally symmetrical sleeve-shaped receiving portion (see Annotated Figure 5 of Ohtahara US 2005/0180871 (Attached Figure 1) above) for receiving the lubricant (¶0050-¶0051, ¶0072-¶000073), wherein a longitudinal axis of the receiving portion (i.e. longitudinal axis of the cylindrical receiving portion) is arranged coaxially with a longitudinal axis of the crankshaft of the refrigerant compressor (as best seen in Figure 1, a center axis of the lubricant receptacle 900 is coaxial with an axis of element 303 of the crankshaft) when the lubricant receptacle is fastened to the crankshaft (see Fig. 1), 
a fastening portion (Attached Figure 1) adjoining the receiving portion (it does, see Attached Figure 1) in order to fasten the lubricant receptacle to the crankshaft (it does, see Figure 1), and 
an end region (Attached Figure 1) adjoining the receiving portion (Attached Figure 1) and closing off the receiving portion apart from an inlet opening (Attached Figure 1, the cylindrical receiving portion is reduced down to an elongated circle shape that defines the inlet opening as seen in Figure 5B), wherein the inlet opening enables the entry of the lubricant from a lubricant sump of the refrigerant compressor into the receiving portion of the lubricant receptacle (it does, ¶0050-¶0051, ¶0072-¶000073), said lubricant receptacle protruding into the lubricant sump (it does, see Figure 1, ¶0050-¶0051, ¶0072-¶000073), wherein the inlet opening is arranged in the end region (it is, Attached Figure 1, Figure 1), such that the inlet opening surrounds the longitudinal axis of the receiving portion (Attached Figure 1), and wherein the receiving portion has an internal diameter (i.e. internal diameter in receiving portion (Attached Figure 1) of “cylindrical shaped” pump member 901, ¶0073) that defines a clear cross-sectional area (the internal diameter defines a circular cross sectional area; πD2/4) that extends laterally relative to the longitudinal axis of the receiving portion (it does, the cross-sectional area is perpendicular to the longitudinal axis of the receiving portion) and the size of the inlet opening (Attached Figure 1), 
wherein the inlet opening has a non-circular peripheral shape as viewed in the direction of the longitudinal axis of the receiving portion (the inlet opening in the prior art of Ohtahara US 2005/0180871 has a non-circular peripheral shape as viewed in Figure 5B (i.e. the direction of the longitudinal axis of the receiving portion) within the same confines the instant application addresses this limitation), said inlet opening having the shape of an elongated hole (it does, the prior art of Ohtahara US 2005/0180871 addresses this limitation within the same confines as the instant application) with opposing semicircular ends (see Annotated Figure 5B of Ohtahara US 2005/0180871 (Attached Figure 2) above), and
wherein a central point equidistant between the opposing semicircular ends of the elongated hole (Attached Figure 1) is arranged at an intersection point of the longitudinal axis of the receiving portion with the end region of the lubricant receptacle (see Attached Figure 1). Ohtahara US 2005/0180871 is silent regarding the limitations: the size of the inlet opening is between 5 percent and 30 percent of the clear cross-sectional area of the receiving portion; and the central point is arranged offset (an intersection point of the longitudinal axis of the receiving portion with the end region of the lubricant receptacle). 
JP-2006070779-A does disclose the limitations: a crankshaft 5 of a refrigerant compressor (1, Figure 1), a longitudinal axis of the crankshaft of the refrigerant compressor (50, Figure 2 & Figure 3), an inlet opening 17A, such that the inlet opening 17A surrounds the longitudinal axis of the crankshaft of the refrigerant compressor (as seen in Figure 3, opening 17A surrounds element 50), and wherein a central point of the inlet opening (i.e. center 30 of hole 17A) is arranged offset of the longitudinal axis of the crankshaft of the refrigerant compressor (center 30 of hole 17A is provided so as to be deviated by 1.6 mm from axial center 50 of crankshaft 5, Abstract). 
Hence it would have been obvious, to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lubricant receptacle 3 of Leffers USPN 3587781 with the lubricant receptacle 901 of Ohtahara US 2005/0180871 in order to achieve stable oil supply with an inexpensive pump member (¶0072-¶0073); and to modify the position of the inlet opening (e.g. position where the central point (i.e. central point equidistant between the opposing semicircular ends) is arranged at an intersection point of the longitudinal axis of the receiving portion with the end region of the lubricant receptacle) of Ohtahara US 2005/0180871 by arranging the center 30 of the inlet opening 17A so as to be deviated by 1.6 mm from the axial center 50 of the crankshaft 5 as taught by JP-2006070779-A in order to increase a centrifugal force acting on the oil by the rotation of the crankshaft 5 (Abstract).
Further Regarding Claim 8, Leffers USPN 3587781 as modified by Ohtahara US 2005/0180871, and JP-2006070779-A discloses the claimed invention except for “the size of the inlet opening is between 5 percent and 30 percent of the clear cross-sectional area of the receiving portion”. 
Krug Rocha US 2014/0318900 does, however disclose that the pumping efficiency of an oil pump 9 with a lower end having a suction hole 9a immersed in lubricating oil 2, is defined by the relationship of the diameter of the suction hole 9a (i.e. size of the inlet opening area) to the diameter of the revolving vertical shaft 5 (i.e. the clear cross-sectional area of the receiving portion), and that the closer these values are to each other, the lower the lubrication efficiency of the oil pump is (¶0024-¶0024). Therefore, the size of the inlet opening relative to the clear cross-sectional area is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the pumping efficiency is determined by how far apart the two areas (i.e. the inlet opening area and the clear cross-sectional area) are to each other. 
Therefore, since the general conditions of the claim were disclosed in the prior art of Leffers USPN 3587781, Ohtahara US 2005/0180871, JP-2006070779-A, and Krug Rocha US 2014/0318900, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one having ordinary skill in the art at the time the invention was made to --set the size of the inlet opening to be between 5 percent and 30 percent of the clear cross-sectional area of the receiving portion--, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding Claim 15: Leffers USPN 3587781 as modified by Ohtahara US 2005/0180871, and JP-2006070779-A, discloses the claimed invention except for “the size of the inlet opening is between 10 percent and 25 percent of the clear cross- sectional area of the receiving portion”. 
Krug Rocha US 2014/0318900 does, however disclose that the pumping efficiency of an oil pump 9 with a lower end having a suction hole 9a immersed in lubricating oil 2, is defined by the relationship of the diameter of the suction hole 9a (i.e. size of the inlet opening area) to the diameter of the revolving vertical shaft 5 (i.e. the clear cross-sectional area of the receiving portion), and that the closer these values are to each other, the lower the lubrication efficiency of the oil pump is (¶0024-¶0024). Therefore, the size of the inlet opening relative to the clear cross-sectional area is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the pumping efficiency is determined by how far apart the two areas (i.e. the inlet opening area and the clear cross-sectional area) are to each other. 
Therefore, since the general conditions of the claim were disclosed in the prior art of Leffers USPN 3587781, Ohtahara US 2005/0180871, JP-2006070779-A, and Krug Rocha US 2014/0318900, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one having ordinary skill in the art at the time the invention was made to --set the size of the inlet opening to be between 10 percent and 25 percent of the clear cross-sectional area of the receiving portion--, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding Claim 16: Leffers USPN 3587781 as modified by Ohtahara US 2005/0180871, and JP-2006070779-A discloses the claimed limitations except for: “wherein the size of the inlet opening is between 15 percent and 20 percent of the clear cross-sectional area of the receiving portion”. 
Krug Rocha US 2014/0318900 does, however disclose that the pumping efficiency of an oil pump 9 with a lower end having a suction hole 9a immersed in lubricating oil 2, is defined by the relationship of the diameter of the suction hole 9a (i.e. size of the inlet opening area) to the diameter of the revolving vertical shaft 5 (i.e. the clear cross-sectional area of the receiving portion), and that the closer these values are to each other, the lower the lubrication efficiency of the oil pump is (¶0024-¶0024). Therefore, the size of the inlet opening relative to the clear cross-sectional area is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the pumping efficiency is determined by how far apart the two areas (i.e. the inlet opening area and the clear cross-sectional area) are to each other. 
Therefore, since the general conditions of the claim were disclosed in the prior art of Leffers USPN 3587781, Ohtahara US 2005/0180871, JP-2006070779-A, and Krug Rocha US 2014/0318900, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one having ordinary skill in the art at the time the invention was made to --set the size of the inlet opening to be between 15 percent and 20 percent of the clear cross-sectional area of the receiving portion--, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Furthermore, the federal circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 USPQ 232 (1984). See MPEP §2144.04.
Response to Arguments
Applicant’s arguments, see Page 9¶4-Page 12 ¶2, filed 07/06/2022, with respect to the rejection(s) of claim(s) 1, 4-5, 7-8, 10-20 under Ohtahara US 2005/0180871 in view of Wolf USPN 4375944 / Ohtahara US 2005/0180871 in view of Krug Rocha US 2014/0318900 / Ohtahara US 2005/0180871 in view of Wolf USPN 4375944 and in view of Leffers USPN 3587781 / Ohtahara US 2005/0180871 in view of Krug Rocha US 2014/0318900 and in view of Leffers USPN 3587781 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of under Ohtahara US 2005/0180871 in view of Wolf USPN 4375944 and in view of JP-2006070779-A / Ohtahara US 2005/0180871 in view of JP-2006070779-A and in view of Krug Rocha US 2014/0318900 / Ohtahara US 2005/0180871 in view of Wolf USPN 4375944, JP-2006070779-A, and Leffers USPN 3587781 / Ohtahara US 2005/0180871 in view of JP-2006070779-A , Krug Rocha US 2014/0318900, and Leffers USPN 3587781.
Additionally, it is noted that at the top of Page 11 of the remarks filed on 07/06/2022, applicant provides an annotated figure showing the location of “the central point equidistant between opposing semicircular ends” and “the intersection point of the longitudinal axis with the end region” in the prior art of Ohtahara US 2005/0180871. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S HERRMANN whose telephone number is (571)270-3291. The examiner can normally be reached 8:00 AM - 5:00 PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH S. HERRMANN/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746